        Case 2:16-md-02724-CMR Document 1500 Filed 09/03/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGATION                        MDL NO. 2724

                                                    16-MD-2724
THIS DOCUMENT RELATES TO:
ALL ACTIONS
                                                    HON. CYNTHIA M. RUFE


                       JOINT PROPOSED AGENDA FOR
               SEPTEMBER 10, 2020 GENERAL STATUS CONFERENCE

        Pursuant to Pretrial Order No. 133 (MDL Doc. No. 1445), Liaison Counsel hereby

submit this joint proposed agenda of items to be brought before the Court via videoconference at

the General Status Conference scheduled for Thursday, September 10, 2020, at 1:30 pm:

   1.      Bellwether Schedule

   2.      Joint Stipulations proposing revisions to PTO 105

   3.      Report on parties’ discussion to occur about DAP milestones in non-bellwether cases

   4.      Status of Discovery

   5.      Status of New / Amended Complaints

The Court has provided videoconference information and related instructions to the parties via

email. The State of New York has provided the following conference information for counsel

wishing to participate by telephone:

        866 394-2346
        Code: 659 182 3682#

Dated: September 3, 2020                          Respectfully submitted:

/s/ Roberta D. Liebenberg                          /s/ Dianne M. Nast
Roberta D. Liebenberg                             Dianne M. Nast
FINE, KAPLAN AND BLACK, R.P.C.                    NASTLAW LLC
One South Broad Street, 23rd Floor                1101 Market Street, Suite 2801
      Case 2:16-md-02724-CMR Document 1500 Filed 09/03/20 Page 2 of 3




Philadelphia, PA 19107                             Philadelphia, PA 19107
215-567-6565                                       215-923-9300
rliebenberg@finekaplan.com                         dnast@nastlaw.com

Liaison and Lead Counsel for the                   Liaison and Lead Counsel for the
End-Payer Plaintiffs                               Direct Purchaser Plaintiffs


/s/ W. Joseph Nielsen                              /s/ Jan P. Levine
W. Joseph Nielsen                                  Jan P. Levine
Assistant Attorney General                         TROUTMAN PEPPER HAMILTON
55 Elm Street                                      SANDERS LLP
P.O. Box 120                                       3000 Two Logan Square
Hartford, CT 06141-0120                            Eighteenth & Arch Streets
Tel: (860)808-5040                                 Philadelphia, PA 19103-2799
Fax: (860)808-5033                                 Tel: (215) 981-4000
Joseph.Nielsen@ct.gov                              Fax: (215) 981-4750
                                                   jan.levine@troutman.com
Liaison Counsel for the States
                                                   /s/ Sheron Korpus
                                                   Sheron Korpus
/s/ William J. Blechman                            KASOWITZ BENSON TORRES LLP
William J. Blechman                                1633 Broadway
KENNY NACHWALTER, P.A.                             New York, NY 10019
1441 Brickell Avenue                               Tel: (212) 506-1700
Suite 1100                                         Fax: (212) 506-1800
Miami, FL 33131                                    skorpus@kasowitz.com
Tel: (305) 373-1000
Fax: (305) 372-1861                                /s/ Devora W. Allon
wblechman@knpa.com                                 Devora W. Allon
                                                   KIRKLAND & ELLIS LLP
Liaison Counsel for Direct Action Plaintiffs       601 Lexington Avenue
and Counsel for the Kroger Direct Action           New York, NY 10022
Plaintiffs                                         Tel: (212) 446-5967
                                                   Fax: (212) 446-6460
                                                   devora.allon@kirkland.com


                                                   /s/ Sarah F. Kirkpatrick
                                                   Sarah F. Kirkpatrick
                                                   WILLIAMS & CONNOLLY, LLC
                                                   725 Twelfth Street, N.W.
                                                   Washington, D.C. 20005
                                                   Tel: (202) 434-5958
                                                   skirkpatrick@wc.com



                                               2
Case 2:16-md-02724-CMR Document 1500 Filed 09/03/20 Page 3 of 3




                                   /s/ Chul Pak
                                   Chul Pak
                                   WILSON SONSINI GOODRICH & ROSATI
                                   Professional Corporation
                                   1301 Avenue of the Americas, 40th Fl.
                                   New York, NY 10019
                                   Tel: (212) 999-5800
                                   Fax: (212) 999-5899
                                   cpak@wsgr.com

                                   Defendants’ Liaison Counsel




                               3
